Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 24, 2016

The Court of Appeals hereby passes the following order:

A17I0005. DAVID PATTON v. JOYCELYN VANTERPOOL.

      Joycelyn Vanterpool filed a paternity action against her ex-husband, David
Patton. She later moved for partial summary judgment, arguing that under OCGA §
19-7-21,1 Patton is the legal father of her child, who was conceived through in vitro
fertilization using donor egg and sperm. Patton opposed the motion, arguing among
other things that OCGA § 19-7-21 is unconstitutional. The trial court ruled that
Patton’s constitutional challenge had “no basis” and granted Vanterpool’s motion.
Patton now seeks interlocutory review in this Court, renewing his constitutional
argument.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657 (1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II. The trial
court’s rejection of Patton’s constitutional challenge appears to be “effectively a
distinct ruling on the constitutional issues.” Zarate-Martinez v. Echemendia, __ Ga.
__ (1) (Case No. S15G1446, decided July 5, 2016) (punctuation omitted). Thus, this
case appears to fall within the Supreme Court’s exclusive subject-matter jurisdiction.


      1
        That statute provides, “All children born within wedlock or within the usual
period of gestation thereafter who have been conceived by means of artificial
insemination are irrebuttably presumed legitimate if both spouses have consented in
writing to the use and administration of artificial insemination.”
We further note that the Supreme Court has “ultimate responsibility for construing
the constitutional provisions regarding appellate jurisdiction.” Saxon v. Coastal
Dialysis & Medical Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                     Court of Appeals of the State of Georgia
                                                                          08/24/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.